Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 1 of 25




 EXHIBIT A
       Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 2 of 25




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA




        United States of America, et al.,

                       Plaintiffs,

        v.                                                 Case No. 1:20-cv-03010-APM

        Google LLC,

                       Defendant.




         PLAINTIFFS’ FIRST REQUESTS FOR PRODUCTION OF DOCUMENTS TO
                          DEFENDANT GOOGLE LLC


       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiffs United

States of America, and the States of Arkansas, California, Florida, Georgia, Indiana, Kentucky,

Louisiana, Michigan, Mississippi, Missouri, Montana, South Carolina, Texas, and Wisconsin

request that Defendant Google LLC produce the documents requested below, in accordance with

Local Rule 26.2(d) of the U.S. District Court of Columbia, no later than 30 days after service of

this request or at any other time or place counsel for the parties may agree or the Court may

direct in the Case Management Order or otherwise. Documents shall be produced at the office of

the U.S. Department of Justice, Antitrust Division, Technology and Financial Services Section,

450 Fifth Street NW, 7100, Washington, DC 20530, or at any other place counsel for the parties

may agree.
       Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 3 of 25




                                       DEFINITIONS

       1.       The terms defined below and used in each of the topics should be construed

broadly to the fullest extent of their meaning in a good-faith effort to comply with the Federal

Rules of Civil Procedure. These definitions are provided solely for the purpose of these Requests

for Production.

       2.       The terms “Google,” “you,” “your,” and “the Company” mean Google LLC, its

domestic and foreign parents, predecessors, divisions, subsidiaries, affiliates, partnerships and

joint ventures, and all directors, officers, employees, agents, and representatives of the foregoing.

The terms “parent,” “subsidiary,” “affiliate,” and “joint venture” refer to any person in which

there is partial (25 percent or more) or total ownership or control between the Company and any

other person.

       3.       The terms “and” and “or” have both conjunctive and disjunctive meanings.

       4.       The term “any” means each and every.

       5.       The term “documents” is defined to be synonymous in meaning and equal in

scope to the usage of the phrase “documents or electronically stored information” in Rule

34(a)(1)(A) of the Federal Rules of Civil Procedure and includes electronically stored

information (“ESI”) of any kind in the possession, custody, or control of the company.

       6.       The term “ESI Order” refers to the Stipulation and Order Regarding Discovery

Procedures entered by the court on December 21, 2020.

       7.       The term “including” means including, but not limited to.

       8.       The term “person” includes the company and means any natural person, corporate

entity, partnership, association, joint venture, government entity, or trust.

       9.       The singular includes the plural and vice versa.
                                                      2
       Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 4 of 25




                                      INSTRUCTIONS

       1.      All documents already produced by Google in response to Civil Investigative

Demands 30092, 30178, 30120, 30121, 30357, and 30358, and not clawed back, need not be

reproduced in response to these document requests.

       2.      In addition to the specific instructions set forth below, these document requests

incorporate the instructions set forth in Rules 26 and 34 of the Federal Rules of Civil Procedure,

the Local Rules of the U.S. District Court for the District of Columbia, and the operative ESI

Order in this case. Subject to a valid claim of privilege, the entire document must be produced if

any part of that document is responsive.

       3.      Unless otherwise specified, these requests are for all documents in your

possession, custody, or control that were created, altered, or received at any time from January 1,

2010, to the present. Unless otherwise stated, these requests are for all otherwise responsive

documents relating to the United States or any part thereof, regardless of where those documents

are kept.

       4.      These requests are continuing in nature, and you must supplement your responses

pursuant to Rule 26(e) of the Federal Rule of Civil Procedure. Plaintiffs specifically reserve the

right to seek supplementary responses and the additional supplementary production of

documents before trial.

       5.      Where a claim of privilege or other protection from discovery is asserted in

objecting to any request or sub-part thereof, and any document is withheld (in whole or in part)

on the basis of such assertion, you shall provide a log (“Privilege Log”) in accordance with the

operative Case Management Order and ESI Order entered by the court on December 21, 2020, or

the operative versions of those orders in place at the time you provide a log.
                                                     3
       Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 5 of 25




                              REQUESTS FOR PRODUCTION

       1.      For the custodians listed in Appendix B, produce all documents, including all

documents previously withheld or clawed back, responsive to the search terms listed in

Appendix A.

       2.      For the first page of the search results for each search query done in the United

States on Google Search (not on a syndicated partner site), from (i) February 3, 2020, to

February 9, 2020, and (ii) February 2, 2015, to February 8, 2015, produce the following data:

       a.      search event ID;

       b.      date of the search;

       c.      time of the search in Pacific Time Zone;

       d.      unhashed search query string;

       e.      indicator (0 or 1) for whether the search was a navigational search;

       f.      indicator (0 or 1) for whether the search was a commercial query;

       g.      verticals4; (i.e. category of the search query with top levels and more granular

               subgroups such as “Science/Astronomy” or “Science/Chemistry”);

       h.      device type (computer, tablet, or mobile phone);

       i.      browser;

       j.      operating system;

       k.      search access point;

       l.      total number of top text ad spots available;

       m.      number of text ads;

       n.      number of text ads that appeared above the organic results;

       o.      number of right-hand side text ads (only relevant to 2015);
                                                     4
Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 6 of 25




p.    number of product ads;

q.    number of local ads;

r.    indicator (0 or 1) for if a Google map showed up on the results page;

s.    total number of all ads (including text, products, local, etc.);

t.    number of clicks on text ads;

u.    number of clicks on right-hand side text ads (only relevant to 2015);

v.    number of clicks on product ads;

w.    number of clicks on local ads;

x.    total number of clicks on all ads;

y.    revenue from all text ads;

z.    revenue from all top text ads;

aa.   revenue from right-hand side text ads (only relevant to 2015);

bb.   revenue from product listing ads;

cc.   revenue from local ads;

dd.   total revenue from all ads;

ee.   total number of conversions;

ff.   unhashed advertiser bidded keywords for the highest positioned text ad;

gg.   unhashed advertiser bidded keywords for the second highest positioned text ad;

hh.   unhashed advertiser bidded keywords for the third highest positioned text ad;

ii.   unhashed advertiser bidded keywords for the fourth highest positioned text ad;

jj.   unhashed advertiser bidded keywords for the fifth highest positioned text ad;

kk.   cost-per-click for the highest positioned text ad (even if the ad was not clicked,

      what would the advertiser have paid);
                                             5
Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 7 of 25




ll.   cost-per-click for the second highest positioned text ad (even if the ad was not

      clicked, what would the advertiser have paid);

mm.   cost-per-click for the third highest positioned text ad (even if the ad was not

      clicked, what would the advertiser have paid);

nn.   cost-per-click for the fourth highest positioned text ad (even if the ad was not

      clicked, what would the advertiser have paid);

oo.   cost-per-click for the fifth highest positioned text ad (even if the ad was not

      clicked, what would the advertiser have paid);

pp.   bid for the highest positioned text ad;

qq.   bid for the second highest positioned text ad, or if fewer than two text ads were

      shown, the bid for the second highest ranked eligible text ad;

rr.   bid for the third highest positioned text ad, or if fewer than three text ads were

      shown, the bid for the third highest ranked eligible text ad;

ss.   bid for the fourth highest positioned text ad, or if fewer than four text ads were

      shown, the bid for the fourth highest ranked eligible text ad;

tt.   bid for the fifth highest positioned text ad, or if fewer than four text ads were

      shown, the bid for the fifth highest ranked eligible text ad;

uu.   total value of the bids for all text ads;

vv.   quality-adjusted bid (ranking score) for the highest positioned text ad,

ww.   quality-adjusted bid (ranking score) for the second highest positioned text ad, or if

      fewer than two text ads were shown, the quality-adjusted bid for the second

      highest ranked eligible text ad;



                                              6
Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 8 of 25




xx.    quality-adjusted bid (ranking score) for the third highest positioned text ad, or if

       fewer than three text ads were shown, the quality-adjusted bid for the third highest

       ranked eligible text ad;

yy.    quality-adjusted bid (ranking score) for the fourth highest positioned text ad, or if

       fewer than four text ads were shown, the quality-adjusted bid for the fourth

       highest ranked eligible text ad;

zz.    quality-adjusted bid (ranking score) for the fifth highest positioned text ad, or if

       fewer than five text ads were shown, the quality-adjusted bid for the fifth highest

       ranked eligible text ad;

aaa.   predicted click-through-rate for the highest positioned text ad;

bbb.   predicted click-through-rate for the second highest positioned text ad;

ccc.   predicted click-through-rate for the third highest positioned text ad;

ddd.   predicted click-through-rate for the fourth highest positioned text ad;

eee.   predicted click-through-rate for the fifth highest positioned text ad;

fff.   unique advertiser ID for the highest positioned text ad;

ggg.   unique advertiser ID for the second highest positioned text ad;

hhh.   unique advertiser ID for the third highest positioned text ad;

iii.   unique advertiser ID for the fourth highest positioned text ad;

jjj.   unique advertiser ID for the fifth highest positioned text ad;

kkk.   ad extension format of the highest positioned text ad with indicators or variables

       for all relevant extensions;

lll.   ad extension format of the second highest positioned text ad with indicators or

       variables for all relevant extensions;
                                                7
   Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 9 of 25




    mmm. ad extension format of the third highest positioned text ad with indicators or

              variables for all relevant extensions;

    nnn.      ad extension format of the fourth highest positioned text ad with indicators or

              variables for all relevant extensions;

    ooo.      ad extension format of the fifth highest positioned text ad with indicators or

              variables for all relevant extensions;

    ppp.      indicator (0 or 1) for if the highest positioned text ad was clicked;

    qqq.      indicator (0 or 1) for if the second highest positioned text ad was clicked;

    rrr.      indicator (0 or 1) for if the third highest positioned text ad was clicked;

    sss.      indicator (0 or 1) for if the fourth highest positioned text ad was clicked;

    ttt.      indicator (0 or 1) for if the fifth highest positioned text ad was clicked; and

    uuu.      zip code for IP address of the search.

           Note: For 2015, if the category of the search query is not available, please provide

any other similar metric that is available such as query clusters. Also, please provide (1)

definitions of how commercial and navigational queries are defined in the ordinary course,

and (2) a description of how text ad positioning is defined in the presence of right-hand side

text ads.




                                                       8
      Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 10 of 25




Dated: January 5, 2021

                                    By:     /s/ Kenneth M. Dintzer
                                    Kenneth M. Dintzer
                                    U.S. Department of Justice, Antitrust Division
                                    Technology & Financial Services Section
                                    450 Fifth Street NW, Suite 7100
                                    Washington, DC 20530
                                    Telephone: (202) 227-1967
                                    Kenneth.Dintzer2@usdoj.gov

                                     Counsel for Plaintiff United States of America

                                     By:     /s/ Leslie Rutledge
                                     Leslie Rutledge, Attorney General
                                     Johnathan R. Carter, Assistant Attorney General
                                     Office of the Attorney General, State of Arkansas
                                     323 Center Street, Suite 200
                                     Little Rock, Arkansas 72201
                                     Johnathan.Carter@arkansasag.gov

                                     Counsel for Plaintiff State of Arkansas

                                     By:    /s/ Adam Miller
                                     Xavier Becerra, Attorney General
                                     Kathleen E. Foote, Senior Assistant Attorney
                                     General
                                     Paula Blizzard, Supervising Deputy Attorney
                                     General
                                     Adam Miller, Deputy Attorney General
                                     Brian Wang, Deputy Attorney General
                                     Ryan McCauley, Deputy Attorney General
                                     Office of the Attorney General
                                     California Department of Justice
                                     455 Golden Gate Avenue, Suite 11000
                                     San Francisco, CA 94102
                                     Adam.miller@doj.ca.gov

                                     Counsel for Plaintiff State of California

                                     By:    /s/ R. Scott Palmer
                                     Ashley Moody, Attorney General
                                     R. Scott Palmer, Interim Co-Director, Antitrust
                                     Division
                                     Nicholas D. Niemiec, Assistant Attorney General
                                          9
Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 11 of 25




                               Lee Istrail, Assistant Attorney General
                               Office of the Attorney General, State of Florida
                               PL-01 The Capitol
                               Tallahassee, Florida 32399
                               Scott.Palmer@myfloridalegal.com

                               Counsel for Plaintiff State of Florida

                               By:    /s/ Christopher Carr
                               Christopher Carr, Attorney General
                               Margaret Eckrote, Deputy Attorney General
                               Daniel Walsh, Senior Assistant Attorney General
                               Dale Margolin Cecka, Assistant Attorney General
                               Office of the Attorney General, State of Georgia
                               40 Capitol Square, SW
                               Atlanta, Georgia 30334-1300
                               dcecka@law.georgia.gov

                               Counsel for Plaintiff State of Georgia

                               By:    /s/ Scott L. Barnhart
                               Scott L. Barnhart, Chief Counsel and Director,
                               Consumer Protection Division
                               Matthew Michaloski, Deputy Attorney General
                               Erica Sullivan, Deputy Attorney General
                               Office of the Attorney General, State of Indiana
                               Indiana Government Center South, Fifth Floor
                               302 West Washington Street
                               Indianapolis, Indiana 46204
                               Scott.Barnhart@atg.in.gov

                               Counsel for Plaintiff State of Indiana

                               By:     /s/ Justin D. Clark
                               Justin D. Clark, Deputy Director of Consumer
                               Protection
                               Daniel Cameron, Attorney General
                               J. Christian Lewis, Executive Director of
                               Consumer Protection
                               Philip R. Heleringer, Assistant Attorney General
                               Jonathan E. Farmer, Assistant Attorney General
                               Office of the Attorney General, Commonwealth of
                               Kentucky
                               1024 Capital Center Drive, Suite 200
                               Frankfort, Kentucky 40601
                                    10
Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 12 of 25




                               Justind.Clark@ky.gov

                               Counsel for Plaintiff Commonwealth of Kentucky

                               By:     /s/ Jeff Landry
                               Jeff Landry, Attorney General
                               Stacie L. Deblieux, Assistant Attorney General
                               Office of the Attorney General, State of Louisiana
                               Public Protection Division
                               1885 North Third St.
                               Baton Rouge, Louisiana 70802
                               Deblieuxs@ag.louisiana.gov

                               Counsel for Plaintiff State of Louisiana

                               By:    /s/ Wisam Naoum
                               Dana Nessel, Attorney General
                               Wisam Naoum, Assistant Attorney General
                               Michigan Department of Attorney General
                               P.O. Box 30736
                               Lansing, Michigan 48909
                               NaoumW1@Michigan.gov

                               Counsel for Plaintiff State of Michigan

                               By:    /s/ Hart Martin
                               Hart Martin, Special Assistant Attorney General
                               Crystal Utley Secoy, Assistant Attorney General
                               Office of the Attorney General, State of
                               Mississippi
                               P.O. Box 220
                               Jackson, Mississippi 39205
                               Hart.Martin@ago.ms.gov

                               Counsel for Plaintiff State of Mississippi

                               By:    /s/ Kimberley G. Biagioli
                               Kimberley G. Biagioli
                               Assistant Attorney General
                               Missouri Attorney General’s Office
                               615 E. 13th Street, Suite 401
                               Kansas City, MO 64106
                               Kimberley.Biagioli@ago.mo.gov

                               Counsel for Plaintiff State of Missouri
                                    11
Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 13 of 25




                               By:     /s/ Timothy C. Fox
                               Timothy C. Fox, Attorney General
                               Mark Mattioli, Chief, Office of Consumer
                               Protection
                               Office of the Attorney General, State of Montana
                               P.O. Box 200151
                               555 Fuller Avenue, 2nd Floor
                               Helena, MT 59620-0151
                               mmattioli@mt.gov

                               Counsel for Plaintiff State of Montana

                               By: /s/ Rebecca M. Hartner
                               Rebecca M. Hartner, Assistant Attorney General
                               Mary Frances Jowers, Assistant Deputy Attorney
                               General
                               Office of the Attorney General, State of South
                               Carolina
                               P.O. Box 11549
                               Columbia, South Carolina 29211-1549
                               Rhartner@scag.gov

                               Counsel for Plaintiff State of South Carolina

                               By:    /s/ Bret Fulkerson
                               Bret Fulkerson
                               Office of the Attorney General, Antitrust Division
                               300 West 15th Street
                               Austin, Texas 78701
                               Bret.Fulkerson@oag.texas.gov

                               Counsel for Plaintiff State of Texas

                               By:    /s/ Gwendolyn J. Lindsay Cooley
                               Joshua L. Kaul, Attorney General
                               Gwendolyn J. Lindsay Cooley
                               Wisconsin Department of Justice
                               17 W. Main St.
                               Madison, WI 5370
                               Gwendolyn.cooley@wisconsin.gov

                               Counsel for Plaintiff State of Wisconsin




                                    12
        Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 14 of 25




                                     CERTIFICATE OF SERVICE

        I certify that on January 5, 2021, I served the foregoing on the below individuals via e-

mail.

        For Defendant Google LLC:

        John Schmidtlein
        WILLIAMS & CONNELLY LLP
        725 12th Street NW
        Washington, DC 20005
        Telephone: (202) 434-5901
        jschmidtlein@wc.com

        Franklin M. Rubinstein
        WILSON SONSINI
        GOODRICH & ROSATI P.C.
        1700 K St, NW
        Washington, DC 20006
        Telephone: (202) 973-8833
        frubinstein@wsgr.com

        Mark S. Popofsky
        ROPES & GRAY LLP
        2099 Pennsylvania Avenue, NW
        Washington, DC 20006
        Telephone: (202) 508-4624
        Mark.Popofsky@ropesgray.com


Dated: January 5, 2021

                                               By:        /s/ Kenneth M. Dintzer

                                               Kenneth M. Dintzer
                                               U.S. Department of Justice, Antitrust Division
                                               Technology & Financial Services Section
                                               450 Fifth Street NW, Suite 7100
                                               Washington, DC 20530
                                               Telephone: (202) 227-1967
                                               Kenneth.Dintzer2@usdoj.gov

                                               Counsel for Plaintiff United States of America

                                                     13
Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 15 of 25




APPENDIX A
Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 16 of 25
Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 17 of 25
Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 18 of 25
Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 19 of 25
Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 20 of 25
Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 21 of 25
Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 22 of 25




APPENDIX B
     Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 23 of 25




Custodians

Alegre, Daniel
Alferness, Jonathan
Ariely, Dan
Arora, Nikesh
Arundel, Patricia
Barra, Hugo
Barton, Chris
Berman, Kristen
Bita, Cristina
Braddi, Joan
Brady, Patrick
Brin, Sergey
Bronstein, Manuel
Brougher, Bill
Chatterjee, Surojit
Choski, Priti
Chu, Penny
Cohen, Adam
Cramer, Christian
D’Amico, Raphael “Raph”
Dischler, Jerry
Edwards, Cathy
Eustace, Alan
Fitzpatrick, Jen
Fox, Nick
Gennai, Paul
Giannandrea, John
Gklaros-Stavropoulos, Chris
Gold, Jon
Gomes, Ben
Govil-Pai, Shalini
Graham, Dave
Hamon Reid, Elizabeth
Harrison, Donald
Herring, Mike
Hillestad, Ted
Holden, Richard
Huber, Jeff
Huffman, Scott
Juda, Adam
Jung, Unsuk
Kapoor, Pooja
Kartasheva, Anna
Kawamura, Toru
     Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 24 of 25




Khan, Rehan
Kolotouros, Jim
Kordestani, Omid
Kunzweiler, Matt
Lagerling, John
Lehman, Eric
Levine, Zahavah
Li, Christopher
Lin, Carol
Lockheimer, Hiroshi
Mathis, Andy
McCallister, Adrienne
Miner, Rich
Mohan, Neal
Moon, Christine
Moxley, Emily
Nayak, Pandu
Page, Larry
Patel, Kesh
Pichai, Sundar
Pichette, Patrick
Pimplapure, Ashish
Porat, Ruth
Raghavan, Prabhakar
Ramaswamy, Sridhar
Ready, Bill
Reinke, Kristin
Richardson, Yuki
Rosenberg, Jamie
Roszak, Mike
Rubin, Andy
Samat, Sameer
Schindler, Phillip
Schmidt, Eric
Schwartz, Matt
Seefried, Darren
Shankar, Maya
Singhal, Amit
Spivak, Ariel
Turner, Richard
Upson, Linus
Varian, Hal
Veer, Christian
Walker, Kent
Warrier, Aparna
Wojcicki, Susan
     Case 1:20-cv-03010-APM Document 114-1 Filed 03/01/21 Page 25 of 25




Wu, Qing
Yoo, John
